                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case Nos. 88-cr-00021-SI-1
                                                                                                      88-cr-00168-SI
                                   8                    Plaintiff,                                    17-cr-00490-SI
                                   9             v.                                         ORDER DENYING REQUEST TO
                                                                                            SUSPEND SENTENCE
                                  10     PEYTON ERWIN EIDSON,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          After entering into a plea agreement on January 5, 2018, defendant Peyton Erwin Eidson

                                  14   was convicted in this Court of one count of conspiracy to distribute and possession with intent to

                                  15   distribute marijuana, in violation of 21 U.S.C. § 846 (Case No. 88-cr-21, Count Two), and one count

                                  16   of aggravated identity theft, in violation of 18 U.S.C. § 1028A (Case No. 17-cr-490, Count Five).

                                  17   In May 2018, the Court sentenced him to twelve months in prison for the marijuana count and

                                  18   twenty-four months in prison for the identity theft count, to be served consecutively.

                                  19          In December 2018, defendant filed a letter with the Court “request[ing] the court to

                                  20   reconsider [his] case and suspend the one year sentence for conspir[a]cy to import and distribute

                                  21   marijuana.” Case No. 88-cr-21, Docket No. 651; Case No. 17-cr-490, Docket No. 51. The Court

                                  22   DENIES the request as framed.

                                  23          Defendant does not identify the source of law for his request. This is important because

                                  24   when he entered into the plea agreement, defendant agreed to give up his right to file any collateral

                                  25   attack on his sentence, including a petition under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, except that

                                  26   he reserved his right to claim his counsel was ineffective. See Case No. 88-cr-21, Docket No. 633

                                  27   ¶ 5. He also agreed not to seek relief under 18 U.S.C. § 3582. Id. Defendant’s letter asks that the

                                  28   Court reduce his sentence based on a number of considerations but not because of a claim that his
                                   1   counsel was ineffective. Although there are methods for a defendant to petition the Federal Bureau

                                   2   of Prisons for early release or a reduction in sentence based on, among other factors, age and medical

                                   3   condition, the Court cautions that these methods may be unavailable to defendant because of his

                                   4   plea agreement.

                                   5          In sum, the request that defendant makes in his December 2018 letter to the Court is

                                   6   DENIED. Should defendant choose to file a new letter to include the source of legal authority for

                                   7   his request and any other supporting information, the Court will review the letter and may at that

                                   8   point order the government to respond.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 9, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        SUSAN ILLSTON
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
